                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                     February 21, 2019
                          UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

ROGER ALEXANDER FRANCO                          §
                                                §
                                                §
VS.                                             §     CIVIL ACTION NO. M-18-246
                                                §
LORIE DAVIS                                     §

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the magistrate judge's Report and Recommendation regarding

Petitioner Roger Alexander Franco’s action pursuant to 28 U.S.C. § 2254.           After having

reviewed the said Report and Recommendation, and no objections having been filed by either

party, the Court is of the opinion that the conclusions in said Report and Recommendation

should be adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Juan F. Alanis’ Report and Recommendation entered as Docket

Entry No. 9 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the

opinion that Respondent’s Motion for Summary Judgment should be GRANTED, that a

certificate of appealability should be DENIED, and that Petitioner’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2254 should be DISMISSED.

       The Clerk shall send a copy of this Order to the Petitioner and counsel for Respondent.

       SO ORDERED this 21st day of February, 2019, at McAllen, Texas.


                                                ___________________________________
                                                Randy Crane
                                                United States District Judge

1/1
